Exhibit 10.26

 

UFP TECHNOLOGIES, INC.

 

2003 INCENTIVE PLAN

As Amended and Restated on March 2, 2011

and Approved by Shareholders on June 8, 2011

 

1.             Statement of Purpose. The purpose of this 2003 Incentive Plan
(hereinafter referred to as the “Plan”) is to benefit UFP TECHNOLOGIES, INC.
(the “Company”) through the maintenance and development of its businesses by
offering equity-based and other incentives to certain present and future
executives and other employees who are in a position to contribute to the
long-term success and growth of the Company, thereby encouraging the continuance
of their involvement with the Company and/or its subsidiaries.

 

2.             Administration of the Plan.

 

(a)           Board or Committee Administration.  The Plan shall be administered
by the Compensation Committee of the Company’s Board of Directors (the “Board”)
or such other committee thereof consisting of such members (not less than two)
of the Board as are appointed from time to time by the Board (the “Compensation
Committee”), each of the members of which, at the time of any action under the
Plan, shall be (i) a “non-employee director” as then defined under Rule 16b-3
under the Act (or meeting comparable requirements of any successor rule relating
to exemption from Section 16(b) of the Act), (ii) an “outside director” as then
defined under Section 162(m) of the Internal Revenue Code (“Section 162(m)”) and
(iii) an “independent director” as then defined under the rules of the Nasdaq
Stock Market (or meeting comparable requirements of any stock exchange on which
the Company’s Common Stock, $.01 par value (the “Common Stock”) may then be
listed).  Hereinafter, all references in this Plan to the “Committee” shall mean
the Board if no Committee has been appointed.  The Committee shall have all
necessary powers to administer and interpret the Plan.  Such powers of the
Compensation Committee include exclusive authority (within the limitations
described and except as otherwise provided in the Plan) to select the employees
or determine classes of employees to be granted Awards under the Plan, to
determine the aggregate amount, type, size, and terms of the Awards to be made
to eligible employees, and to determine the time when Awards will be granted.
The Compensation Committee may take into consideration recommendations from the
appropriate officers of the Company with respect to making the foregoing
determinations as to Plan Awards, administration, and interpretation. The
Committee shall have full power and authority to adopt such rules, regulations,
agreements and instruments for the administration of the Plan and for the
conduct of its business as the Committee deems necessary or advisable.  The
Committee’s interpretations of the Plan and all action taken and determinations
made by the Committee pursuant to the powers vested in it hereunder shall be
conclusive and binding on all parties concerned, including the Company, its
shareholders and any director or employee of the Company or any Subsidiary.

 

(b)           Committee Actions.  The Committee may select one of its members as
its chairman, and shall hold meetings at such time and places as it may
determine.  A majority of the Committee shall constitute a quorum and acts of a
majority of the members of the Committee at a meeting at which a quorum is
present, or acts reduced to or approved in writing by all the members of the
Committee (if consistent with applicable state law), shall be the valid acts of
the Committee.  From time to time the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies
however caused, or remove all members of the Committee and thereafter directly
administer the Plan.

 

(c)           Performance-based Compensation.  In the case of any Award intended
to be eligible for the performance-based compensation exception under
Section 162(m), the Committee shall exercise its discretion consistent with
qualifying the Award for such exception.

 

--------------------------------------------------------------------------------


 

(d)           Section 409A.  The Committee shall take into account compliance
with Section 409A of the Internal Revenue Code in connection with any grant of
an Award under the Plan, to the extent applicable.

 

3.             Eligibility. Participation in the Plan shall be limited to
executives or other employees (including officers and directors who are also
employees) of the Company and its Subsidiaries selected on the basis of such
criteria as the Committee may determine.  Employees who participate in other
incentive or benefit plans of the Company or any Subsidiary may also participate
in this Plan. As used herein, the term “employee” shall mean any person employed
full time or part time by the Company or a Subsidiary on a salaried basis, and
the term “employment” shall mean full-time or part-time salaried employment by
the Company or a Subsidiary.

 

4.             Rules Applicable to Awards.

 

(a)           All Awards.

 

(i)            Awards. Awards may be granted in the form of any or a combination
of the following: Stock Options; SARs; Restricted Stock; Unrestricted Stock;
Stock Unit Awards, other Stock Based Awards; Cash Performance Awards; other
Performance Awards; or grants of cash, or loans, made in connection with other
Awards in order to help defray in whole or in part the economic cost (including
tax cost) of the Award to the Participant.

 

(ii)           Terms of Awards.  The Committee shall determine the terms of all
Awards subject to the limitations provided herein.

 

(iii)          Performance Criteria. Where rights under an Award depend in whole
or in part on satisfaction of Performance Criteria, actions by the Company that
have an effect, however material, on such Performance Criteria or on the
likelihood that they will be satisfied will not be deemed an amendment or
alteration of the Award.

 

(iv)          Vesting, Etc.  Without limiting the generality of
Section 4(a)(ii), the Committee may determine the time or times at which an
Award will vest (i.e., become free of forfeiture restrictions) or become
exercisable and the terms on which an Award requiring exercise will remain
exercisable.

 

(v)           Section 162(m). The Committee in its discretion may grant
Performance Awards that are intended to qualify for the performance-based
compensation exception under Section 162(m) and Performance Awards that are not
intended so to qualify. In the case of an Award intended to be eligible for the
performance-based compensation exception under Section 162(m), the Plan and such
Award shall be construed to the maximum extent permitted by law in a manner
consistent with qualifying the Award for such exception. In the case of a
Performance Award intended to qualify as performance-based for the purposes of
Section 162(m), the Committee shall pre-establish in writing one or more
specific Performance Criteria no later than 90 days after the commencement of
the period of service to which the performance relates (or at such earlier time
as is required to qualify the Award as performance-based under Section 162(m)). 
Prior to payment of any Performance Award intended to qualify as
performance-based under Section 162(m), the Committee shall certify whether the
Performance Criteria have been attained, and such determination shall be final
and conclusive. In the case of a Performance Award intended to qualify as
performance-based for the purposes of Section 162(m), the provisions of this
Section 4(a)(v) shall be construed in a manner that is consistent with the
regulations under Section 162(m).

 

(b)           Awards Requiring Exercise.

 

(i)            Time and Manner of Exercise.  Unless the Committee expressly
provides otherwise, (A) an Award requiring exercise by the holder will not be
deemed to have been exercised until the Committee receives a written notice of
exercise (in form acceptable to the Committee) signed by the appropriate person
and accompanied by any payment required under the Award; and (B) if the Award is
exercised by any person other than the Participant, the Committee may require
satisfactory evidence that the person exercising the Award has the right to do
so.

 

--------------------------------------------------------------------------------


 

(ii)           Exercise Price.   The Committee shall determine the exercise
price of each Stock Option or SAR; provided, that each Stock Option or SAR must
have an exercise price that is not less than the fair market value of the Stock
subject to the Stock Option, determined as of the date of grant.

 

(iii)          Payment of Exercise Price, If Any. Where the exercise of an Award
is to be accompanied by payment, the Committee may determine the required or
permitted forms of payment.

 

(c)           Awards Not Requiring Exercise.

 

(i).           Restricted Stock.  Restricted Stock awards shall be evidenced by
a written agreement in the form prescribed by the Committee in its discretion,
which shall set forth the number of shares of Common Stock awarded, the
restrictions imposed thereon  (which may include, without limitation,
restrictions on the right of the grantee to sell, assign, transfer or encumber 
shares while such shares are subject to other restrictions imposed under this
Section 4), the duration of such restrictions; the events (which may, in the
discretion of the Committee, include performance-based events or objectives) the
occurrence of which would cause a forfeiture of the Restricted Stock in whole or
in part; and such other terms and conditions as the Committee in its discretion
deems appropriate.  If so determined by the Committee at the time of an award of
Restricted Stock, the lapse of restrictions on Restricted Stock may be based on
the extent of achievement over a specified performance period of one or more
performance targets based on performance criteria established by the Committee. 
Restricted Stock awards shall be effective upon execution of the applicable
Restricted Stock agreement by the Company and the Participant.  Following a
Restricted Stock award and prior to the lapse or termination of the applicable
restrictions, the share certificates for such Restricted Stock shall be held in
escrow by the Company.  Upon the lapse or termination of the applicable
restrictions (and not before such time), the certificates for the Restricted
Stock shall be issued or delivered to the Participant.  From the date a
Restricted Stock award is effective, the Participant shall be a shareholder with
respect to all the shares represented by such certificates and shall have all
the rights of a shareholder with respect to all such shares, including the right
to vote such shares and to receive all dividends and other distributions paid
with respect to such shares, subject only to the restrictions imposed by the
Committee.

 

(ii).          Stock Unit Awards.  Stock Unit Awards shall be evidenced by a
written agreement in the form prescribed by the Committee in its discretion,
which shall set forth the number of shares of Common Stock to be awarded
pursuant to the Award,  the restrictions imposed thereon  (which may include,
without limitation: restrictions on the right of the grantee to sell, assign,
transfer or encumber the Award prior to vesting, and,  in the discretion of the
Committee, certain continued service requirements and terms under which the
vesting of such Awards might be accelerated) and such other terms and conditions
as the Committee in its discretion deems appropriate.  If so determined by the
Committee at the time of the grant of a Stock Unit Award, vesting of the Award
may be contingent on achievement over a specified performance period of one or
more performance targets based on performance criteria established by the
Committee.  Stock Unit Awards shall be effective upon execution of the
applicable Stock Unit Award Agreement by the Company and the Participant.  Upon
a determination of satisfaction of the applicable performance-related conditions
and satisfaction of the applicable continued service requirements, (and not
before such time), shares of Stock shall be issued to the Participant pursuant
to the Award.  The Participant shall not have any rights of a shareholder of the
Company with respect to such shares prior to such issuance.

 

(iii)          Unrestricted Stock and Other Stock-Based Awards.  The Committee
shall have the authority in its discretion to grant to eligible Participants
Unrestricted Stock and other Stock-Based Awards.  The Committee shall determine
the terms and conditions, if any, of any Other Stock Based Awards made under the
Plan.

 

(iv)          Non Stock – Based Awards.  The Committee shall have the authority
in its discretion to grant to eligible Participants Awards not based on the
Stock, including, without limitation, Cash Performance Awards, and other
Performance Awards as deemed by the Committee to be consistent with the purposes
of the Plan.

 

5.             Limits on Awards under the Plan.

 

(a)           Number of Shares.   A maximum of 2,250,000 shares of Common Stock,
subject to adjustment as provided in Section 6, may be delivered in satisfaction
of Stock-Based Awards under the Plan.

 

--------------------------------------------------------------------------------


 

(b)           Share Counting Rules.  The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting (as, for
example, in the case of tandem or substitute awards) and make adjustments if the
number of shares of Stock actually delivered differs from the number of shares
previously counted in connection with an Award.  To the extent that an Award
expires or is canceled, forfeited, settled in cash or otherwise terminated or
concluded without a delivery to the Participant of the full number of shares to
which the Award related, the undelivered shares will again be available for
grant.  Shares withheld in payment of the exercise price or taxes relating to an
Award and shares equal to the number surrendered in payment of any exercise
price or taxes relating to an Award shall be deemed to constitute shares not
delivered to the Participant and shall be deemed to again be available for
Awards under the Plan; provided, however, that, where shares are withheld or
surrendered more than ten years after the date of the most recent stockholder
approval of the Plan or any other transaction occurs that would result in shares
becoming available under this Section 5(b), such shares shall not become
available if and to the extent that it would constitute a material revision of
the Plan subject to stockholder approval under then applicable rules of the
national securities exchange on which the Stock is listed or the Nasdaq Stock
Market, as applicable.

 

(c)           Type of Shares.  Common Stock delivered by the Company under the
Plan may be authorized but unissued Common Stock or previously issued Common
Stock acquired by the Company and held in treasury.  No fractional shares of
Common Stock will be delivered under the Plan.

 

(d)           Other Stock-Based Award Limits.  The maximum number of shares of
Common Stock subject to Awards that may be granted to any person in any calendar
year  shall be 150,000.  In addition, in no event shall the number of Awards
providing for the acquisition of shares of Common Stock for a consideration less
than Fair Market Value as of the date of grant or exercise of such Awards
granted to all Participants in any Fiscal Year exceed 250,000.   For this
purpose, Fair Market Value may be determined as of a date not more than two
trading days prior to the date of grant or exercise in order to facilitate
compliance with the reporting requirements under Section 16 of the Act.  Subject
to these limitations, each person eligible to participate in the Plan shall be
eligible in any year to receive Awards covering up to the full number of shares
of Common Stock then available for Awards under the Plan.

 

(e)           Other Award Limits.   No more than $1,000,000 may be paid to any
individual with respect to any Cash Performance Award or other Performance Award
(other than an Award expressed in terms of shares of  Common Stock or units
representing Common Stock, which shall instead be subject to the limit set forth
in Section 5(d) above).  In applying the dollar limitation of the preceding
sentence: (A) multiple Cash or other Performance Awards to the same individual
that are determined by reference to performance periods of one year or less
ending with or within the same fiscal year of the Company shall be subject in
the aggregate to one $1,000,000 limit, and (B) multiple Cash or other
Performance Awards to the same individual that are determined by reference to
one or more multi-year performance periods ending in the same fiscal year of the
Company shall be subject in the aggregate to separate $1,000,000 limits.

 

6.             Adjustments for Recapitalizations, Mergers, Etc.

 

(a)           Dilution and Other Adjustments.  Notwithstanding any other
provision of the Plan, in the event of any change in the outstanding shares of
Common Stock by reason of any stock dividend or split, recapitalization, merger,
consolidation, combination or exchange of shares, or other similar corporate
change (including a Corporate Event, as defined below), an equitable adjustment
shall be made, as determined by the Committee, so as to preserve, without
increasing or decreasing, the value of Awards and authorizations, in (i) the
maximum number or kind of shares issuable or Awards which may be granted under
the Plan, (ii) the maximum number, kind or value of any Plan Awards which may be
awarded or paid in general or to any one employee or to all employees in a
Fiscal Year, (iii) the performance-based events or objectives applicable to any
Plan Awards, (iv) any other aspect or aspects of the Plan or outstanding Awards
made thereunder as specified by the Committee, or (v) any combination of the
foregoing.  Such adjustments shall be made by the Committee and shall be
conclusive and binding for all purposes of the Plan.

 

(b)           Corporate Events.  Notwithstanding the foregoing, except as may
otherwise be provided in an Award agreement or a written employment agreement
between the Participant and the Company which has been approved by the
Committee, upon any Corporate Event, in lieu of providing the adjustment set
forth in Section 6(a) above, the Committee may, in its discretion, cancel any or
all vested and/or unvested Awards as of the consummation

 

--------------------------------------------------------------------------------


 

of such Corporate Event, and provide that holders of Awards so cancelled will
receive a payment in respect of cancellation of their Awards based on the amount
of the per share consideration being paid for the Stock in connection with such
Corporate Event, less, in the case of Options and other Awards subject to
exercise, the applicable exercise price; provided, however, that holders of
(i) Options shall only be entitled to consideration in respect of cancellation
of such Awards if the per share consideration less the applicable exercise price
is greater than zero, and (ii) Performance Awards  shall only be entitled to
consideration in respect of cancellation of such Awards to the extent that
applicable performance criteria are achieved prior to or as a result of such
Corporate Event, and shall not otherwise be entitled to payment in consideration
of cancelled unvested Awards.  Payments to holders pursuant to the preceding
sentence shall be made in cash, or, in the sole discretion of the Committee, in
such other consideration necessary for a holder of an Award to receive property,
cash or securities as such holder would have been entitled to receive upon the
occurrence of the transaction if the holder had been, immediately prior to such
transaction, the holder of the number of shares of Stock covered by the Award at
such time.

 

7.             Miscellaneous Provisions.

 

(a)           The holder of a Plan Award shall have no rights as a Company
shareholder with respect thereto unless, and until the date as of which, shares
of Common Stock shall have been issued in respect of such Award.

 

(b)           Except as the Committee shall otherwise determine in connection
with determining the terms of Awards to be granted or shall thereafter permit,
no Plan Award or any rights or interests therein of the recipient thereof shall
be assignable or transferable by such recipient except upon death to his or her
Designated Beneficiary or by will or the laws of descent and distribution, and,
except as aforesaid, during the lifetime of the recipient, a Plan Award shall be
exercisable only by, or payable only to, as the case may be, such recipient or
his or her guardian or legal representative.

 

(c)           All Awards granted under the Plan shall be evidenced by agreements
in such form and containing and/or incorporating such terms and conditions (not
inconsistent with the Plan and applicable law) in addition to those provided for
herein as the Committee shall approve.

 

(d)           No shares of Common Stock shall be issued, delivered or
transferred upon exercise or in payment of any Award granted hereunder unless
and until all legal requirements applicable to the issuance, delivery or
transfer of such shares have been complied with to the satisfaction of the
Committee and the Company, including, without limitation, compliance with the
provisions of the Securities Act of 1933, the Act and the applicable
requirements of the exchanges on which the Company’s Common Stock may, at the
time, be listed. The Committee and the Company shall have the right to condition
any issuance of shares of Common Stock made to any Participant hereunder on such
Participant’s undertaking in writing to comply with such restrictions on his or
her subsequent disposition of such shares as the Committee and/or the Company
shall deem necessary or advisable as a result of any applicable law, regulation
or official interpretation thereof, and certificates representing such shares
may be legended to reflect any such restrictions.

 

(e)           The Company shall have the right to make such provision for the
withholding of taxes as it deems necessary. In furtherance of the foregoing, the
Company shall have the right to require, as a condition of the distribution of
Awards in Common Stock, that the Participant or other person receiving such
Common Stock either (i) pay to the Company at the time of distribution thereof
the amount of any federal, state, or local taxes  which the Company is required
to withhold with respect to such Common Stock or (ii) make such other
arrangements as the Company may authorize from time to time to provide for such
withholding including without limitation having the number of the units of the
Award cancelled or the number of the shares of Common Stock to be distributed
reduced by an amount with a value equal to the value of such taxes required to
be withheld.  Notwithstanding the foregoing, the Committee may, in its
discretion, in connection with the grant of any Award of Common Stock, authorize
the Company to pay to Participant receiving the Award, a cash gross-up payment 
in an amount necessary to cover such federal, state or local taxes attributable
to such Award and to such cash payment.

 

(f)            No employee or director of the Company or a Subsidiary or other
person shall have any claim or right to be granted an Award under this Plan. 
Neither this Plan nor any action taken hereunder shall be construed as

 

--------------------------------------------------------------------------------


 

giving any employee any right to be retained in the employ of the Company or a
Subsidiary, it being understood that all Company and Subsidiary employees who
have or may receive Awards under this Plan are employed at the will of the
Company or such Subsidiary and in accord with all statutory provisions.

 

(g)           The costs and expenses of administering this Plan shall be borne
by the Company and not charged to any Award or to any employee or Participant
receiving an Award.

 

(h)           In addition to the terms defined elsewhere herein, the following
terms as used in this Plan shall have the following meanings:

 

“Act” shall mean the Securities Exchange Act of 1934 as amended from time to
time.

 

“Cash Performance Award” shall mean a Performance Award payable in cash.  The
right of the Company to extinguish an Award in exchange for cash or the exercise
by the Company of such right shall not make an Award otherwise not payable in
cash a Cash Performance Award.

 

“Corporate Event” means (i) a merger or consolidation involving the Company in
which the Company is not the surviving corporation; (ii) a merger or
consolidation involving the Company in which the Company is the surviving
corporation but the holders of shares of Stock receive securities of another
corporation and/or other property, including cash; or (iii) the reorganization
or liquidation of the Company.

 

“Designated Beneficiary” shall mean the person or persons, if any, last
designated as such by the Participant on a form filed by him or her with the
Company in accordance with such procedures as the Committee shall approve.

 

“Fair Market Value” of a share of Common Stock of the Company on any date shall
mean the closing price of the Common Stock on the trading day coinciding with
such date, or if not trading on such date, then the closing price as of the next
following trading day.  If shares of the Common Stock shall not have been traded
on any national exchange or interdealer quotation system for more than 10 days
immediately preceding such date or if deemed appropriate by the Committee for
any other reason, the fair market value of shares of Common Stock shall be
determined by the Committee in such other manner as it may deem appropriate.

 

“Fiscal Year” shall mean the twelve-month period used as the annual accounting
period by the Company and shall be designated according to the calendar year in
which such period ends.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986 and
regulations thereunder as amended from time to time.  References to particular
sections of the Internal Revenue Code shall include any successor provisions.

 

“ISO” shall mean an incentive stock option under Section 422 of the Internal
Revenue Code.

 

“Participant”  shall mean, as to any Award granted under this Plan and for so
long as such Award is outstanding, the employee to whom such Award has been
granted.

 

“Performance Award” shall mean an Award subject to Performance Criteria.

 

“Performance Criteria”  shall mean specified criteria the satisfaction of which
is a condition for the exercisability, vesting or full enjoyment of an Award.
For purposes of Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m), a Performance
Criterion shall mean an objectively determinable measure of performance relating
to any of the following (determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): (i) sales; revenues; assets;
liabilities; costs; expenses; earnings before or after deduction for all or any
portion of interest, taxes, depreciation, amortization or other

 

--------------------------------------------------------------------------------


 

items, whether or not on a continuing operations or an aggregate or per share
basis; return on equity, investment, capital or assets; one or more operating
ratios; borrowing levels, leverage ratios or credit rating; market share;
capital expenditures; cash flow; working capital requirements; stock price;
stockholder return; sales, contribution or gross margin, of particular products
or services; particular operating or financial ratios; customer acquisition,
expansion and retention; or any combination  of the foregoing; or
(ii) acquisitions and divestitures (in whole or in part); joint ventures and
strategic alliances; spin-offs, split-ups and the like; reorganizations;
recapitalizations, restructurings, financings (issuance of debt or equity) and
refinancings; transactions that would constitute a change of control; or any
combination of the foregoing.  A Performance Criterion measure and targets with
respect thereto determined by the Committee need not be based upon an increase,
a positive or improved result or avoidance of loss.

 

“Restricted Stock” shall mean an Award of Stock subject to forfeiture to the
Company if specified conditions are not satisfied.

 

“SARs” shall mean rights entitling the holder upon exercise to receive cash or
Stock, as the Committee determines, equal to a function (determined by the
Committee using such factors as it deems appropriate) of the amount by which the
Stock has appreciated in value since the date of the Award.

 

“Stock” shall mean Common Stock of the Company, par value $.01 per share.

 

“Stock-based Awards” shall mean such awards that are denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
shares of Common Stock as deemed by the Committee to be consistent with the
purposes of the Plan, and shall include, without limitation, all Stock Options,
SARs, Restricted Stock, Stock Unit Awards and any Performance Awards consisting
of any of the foregoing.

 

“Stock Options” shall mean options entitling the recipient to acquire shares of
Stock upon payment of the exercise price and shall consist of ISO’s and
non-statutory options.

 

“Stock Unit Awards” shall mean an award payable in shares of Stock.  A Stock
Unit Award may, but shall not be required to include a Performance Award.

 

“Subsidiary” shall mean any domestic or foreign corporation, partnership,
association, joint stock company, trust or unincorporated organization
“affiliated “ with the Company, that is, directly or indirectly, through one or
more intermediaries, “controlling”, “controlled by” or  “under common control
with”, the Company.

 

“Unrestricted Stock” shall mean an Award of Stock not subject to any
restrictions under the Plan.

 

(i)            This Plan shall be governed by the laws of the Commonwealth of
Massachusetts and shall be construed for all purposes in accordance with the
laws of said Commonwealth except as may be required by the General Corporation
Law of Delaware or by applicable federal law.

 

8.             Amendments and Termination; Requisite Shareholder Approval.   The
Board may at any time terminate or from time to time amend or suspend the Plan
in whole or in part in such respects as the Board may deem advisable in order
that Awards granted thereunder shall conform to any change in the law, or in any
other respect which the Board may deem to be in the best interests of the
Company; provided, however, that no amendment of the Plan shall be made without
shareholder approval if shareholder approval of the amendment is at the time
required by applicable law, or by the rules of the Nasdaq Stock Market or any
stock exchange on which Common Stock may be listed. The Board shall have the
power to amend the Plan in any manner contemplated by Section 9 deemed necessary
or advisable for Awards granted under the Plan to qualify for the exemption
provided by Rule 16b-3 (or any successor rule relating to exemption from
Section 16(b) of the Act), to qualify as “performance-based” compensation under
Section 162(m) or to comply with applicable law, and any such amendment shall,
to the extent deemed necessary or advisable by the Board, be applicable to any
outstanding Awards theretofore granted under the Plan notwithstanding any
contrary provisions contained in any Award agreement.  In the event of any such
amendment to the Plan, the

 

--------------------------------------------------------------------------------


 

holder of any Award outstanding under the Plan shall, upon request of the Board
and as a condition to the exercisability thereof, execute a conforming amendment
in the form prescribed by the Board to any Award agreement relating thereto
within such reasonable time as the Board shall specify in such request.  With
the consent of the Participant affected, the Board may amend outstanding
agreements evidencing Plan Awards in a manner not inconsistent with the terms of
the Plan.  Notwithstanding anything contained in this Section 8 or in any other
provision of the Plan, unless required by law, no action contemplated or
permitted by this Section 8 shall adversely affect any rights of Participants or
obligations of the Company to Participants with respect to any Award theretofore
made under the Plan without the consent of the affected Participant.

 

9.             Effective Date and Term of Plan. This Plan was adopted on
April 8, 2003.  The Plan was amended on February 26, 2007 , March 22, 2007 and
February 21, 2008.  This Amendment and Restatement became effective as of
March 2, 2011 and was approved by the stockholders of the Company at the Annual
Meeting of Stockholders held on June 8, 2011.  The Plan shall remain in effect,
subject to the right of the Board of Directors to further amend or terminate the
Plan at any time pursuant to Section 8 hereof, until all shares subject to it
shall have been purchased or acquired according to the Plan’s provisions,
provided, however, that no ISO may be granted under the Plan after March 1,
2021.

 

--------------------------------------------------------------------------------